Citation Nr: 1509516	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-22 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA)  Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance another person or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision.

The Board notes that, in his November 2009 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer at the RO.  However, in April 2010, the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2014).  Therefore, there is no outstanding hearing request. 

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS). A review of the documents in the electronic file reveals that, with the exception of a February 2015 Written Brief Presentation submitted by the Veteran's representative, they are duplicative of those contained in the paper claims file.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that, in a February 2015 Informal Hearing Presentation, the Veteran's representative appears to present arguments in support of claims of clear and unmistakable error (CUE) in a November 1989 rating decision, in which the RO awarded special monthly pension and, in an August 1993 rating decision, in which the RO awarded service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating.  The specific arguments advanced by the Veteran's representative are not entirely clear, nor is it clear that the Veteran, himself intends to pursue any such CUE claims.  In any event, as no such claims have been adjudicated by the AOJ, they are not properly before the Board.  Hence, these matters are referred to the AOJ for appropriate action, to include clarification.  See 38 C.F.R. § 19.9(b) (2014). 

REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim on appeal is warranted..

The Veteran is service-connected for PTSD, rated as 100 percent disabling since May 1, 1995.  He contends that his service-connected disability requires the need for the regular aid and attendance of another person and/or renders him housebound.

In this regard, the Veteran has asserted that he was unable to perform activities of daily living.  He wrote that his wife had to "do everything for him" including bathing him, dressing him, cooking for him, cleaning, performing household chores and ensuring his medical care, in a June 2009 claim.  He further asserted in a September 2009 notice of disagreement that he had missed numerous VA appointments as well as his father's funeral as a result of his service-connected disability, suggesting that he was housebound.  A VA examination has not been conducted to determine whether the Veteran's service-connected PTSD requires the regular aid and attendance of another person and/or renders him housebound.  Therefore, on remand, the Veteran should be afforded such examination.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, updated VA treatment records from the Mountain Home VA Medical Center, dated since August 2009 , should be obtained for consideration in the Veteran's appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Mountain Home VA Medical Center all records of mental health evaluation and/or treatment of the Veteran since August 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regard requesting records from Federal facilities.  
 

2.  After completing the above development and all outstanding records have been associated with the claims file, arrange for the Veteran to undergo VA Aid and Attendance/Housebound  examination, by an appropriate physician. 

The contents of the entire  claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The physician is advised that the Veteran is currently service-connected for PTSD only, which is rated as 100 percent disabling.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings needed to determine the Veteran's entitlement to SMC based on the need for aid and attendance or housebound status should be reported in detail.

In particular, considering the nature and level of impairment resulting from service-connected disability, the physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; and whether he suffers from mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment,
The examiner must also state whether the Veteran's service-connected disability renders him permanently housebound, i.e., substantially confined to his dwelling or immediate premises, or if institutionalized, to the ward or clinical areas. 

In providing the requested information, the physician  examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's statements regarding his need for aid and attendance or being housebound.  

Complete, clearly-stated rationale for the conclusions reached must be provided..

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and afforded an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






